DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0002] appears to have a missing word after the term “French”.  

    PNG
    media_image1.png
    63
    356
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “Korean wine” in Claim 1, line 6 is vague and in definite as it is unclear what is the composition of the wine.  Is the wine made from rice, wheat, barley, potatoes or grapes or something else? Is the alcohol concentration 1%, 2%, 10%, 15%, 50% or something else?  Is the only requirement for the wine that it include alcohol no matter the concentration and no matter the raw material and no matter the color?  The Specification does not provide any guidance.
Furthermore, the upper case “K” is indicative of the term “Korean” being used as a trademark and indicative of source.  Would a wine that is not manufactured in Korea be equivalent or not equivalent if the composition is identical and the wine is manufactured in California or Spain?
Claim 1 contains the trademark/trade name Flambee.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cooking procedure and, accordingly, the identification/description is indefinite.  The upper case “F” is indicative of trademark use.  Applicant can consider using a lower case “f”.
It is further unclear whether “Flambee” includes a typographical error an instead should be written as “flambe” with one “e”.
The term "finely" in claim 1, line 15 is a relative term which renders the claim indefinite.  The term "finely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a mixture as being finely ground while another could interpret the same as not being finely ground.
The phrase “soju” in Claim 1, line 18 is vague and in definite as it is unclear what is the composition of the soju.  Is the soju made from rice, wheat, barley, potatoes or grapes or something else? Is the alcohol concentration 1%, 2%, 10%, 15%, 50% or something else?  Is the only requirement for the soju that it include alcohol no matter the concentration and no matter the raw material and no matter the color?  The Specification does not provide any guidance.
The term "medium" in claim 1, line 20 is a relative term which renders the claim indefinite.  The term "medium" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a heat as being medium while another could interpret the same as not being medium.  Is medium 200 oF or 250 oF or 300 oF or 350 oF or something else.  If a person is using a gas burner with a variable control mechanism it is unclear what is medium and not medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	November 12, 2020